Citation Nr: 0412779	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-08 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for semilunar removal 
of cartilage of the right knee with degenerative joint 
disease, currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
semilunar removal of cartilage of the right knee with 
degenerative joint disease and which granted service 
connection for degenerative joint disease of the left knee 
and assigned a non-compensable rating for that disorder.  The 
Board notes that in a December 2002 supplemental statement of 
the case, the RO inaccurately stated that the veteran was 
receiving a 10 percent rating for his degenerative joint 
disease of the left knee.  He is not.  He was assigned a non-
compensable rating by the RO.  In September 2003, the veteran 
testified before the undersigned at a personal hearing at the 
RO.  At that time, the error was noted.  The veteran and his 
representative indicated that they were seeking a 10 percent 
rating for degenerative joint disease of the left knee.  

The Board notes that in a March 1999 rating decision, 
entitlement to a total disability rating based on individual 
unemployability (TDIU) was denied.  The veteran did not 
initiate an appeal.  


FINDINGS OF FACT

1.  The veteran has no more than moderate instability of the 
right knee; he does not have severe lateral instability or 
subluxation.  

2.  The veteran's semilunar removal of cartilage of the right 
knee with degenerative joint disease, limits flexion of that 
leg to 110 degrees and extension to 5 degrees; movement of 
the knee is further restricted by pain, weakness, fatigue, 
and lack of endurance following repeated use, but the veteran 
does not approximate either a functional restriction to 30 
degrees of flexion or 15 degrees of extension.

3.  The veteran has a tender scar of the right knee.  

4.  The veteran's degenerative joint disease of the left knee 
limits flexion of that leg to 125 degrees with no limitation 
of extension; movement of the knee is further restricted by 
pain, weakness, fatigue, and lack of endurance following 
repeated use, but the veteran does not approximate either a 
functional restriction to 30 degrees of flexion or 15 degrees 
of extension.


CONCLUSIONS OF LAW

1  Instability of the right knee is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2002); VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

2.  A 10 percent rating for traumatic arthritis of the right 
knee based on limitation of motion/painful motion is met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45,4.59, 4.71a, Diagnostic Code 5010-5260 (2003); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

3.  A 10 percent rating for a tender scar of the right knee 
is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7804 (2003).

4.  A 10 percent rating for traumatic arthritis of the right 
knee based on limitation of motion/painful motion is met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45,4.59, 4.71a, Diagnostic Code 5010-5260 (2003); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via an April 2003 letter.  The 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claims and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated many years ago.

The Board does not believe that voiding the January 1998 
rating decision would be in the best interests of the veteran 
in this case.  In this case, the veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He attended a hearing 
before the undersigned at the RO.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

Historically, in a January 1959 rating decision, service 
connection was granted for semilunar removal of cartilage of 
the right knee.  A 10 percent rating was assigned under 
Diagnostic Code 5259 effective October 1958.  In a March 1959 
rating decision, a temporary total rating was assigned from 
November 14, 1958 to January 14, 1959.  Thereafter, the 10 
percent rating was reassigned.  In a January 1992 rating 
decision, it was determined that the rating decision of 
August 1991 was clearly and unmistakably erroneous in failing 
to assigned a 20 percent rating.  A 20 percent rating was 
assigned under Diagnostic Code 5257 effective May 1991.  The 
disability was recharacterized as degenerative joint disease 
of the right knee with moderate instability.  It was 
specifically noted that there was moderate instability.  

In May 1998, a claim for an increased rating for degenerative 
joint disease of the right knee with moderate instability was 
received.  In addition, a claim for service connection for a 
left knee disorder, secondary to degenerative joint disease 
of the right knee with moderate instability, was received.  

In conjunction with his claims, the veteran was afforded a VA 
examination.  At that time, the veteran reported that his 
right knee was painful and swollen with standing for extended 
periods.  He also related that he had pain, aching, and 
swelling of the left knee.  The veteran stated that he could 
not stand for over 6 hours and could not kneel.  He indicated 
that he had pain when walking uphill.  Physical examination 
revealed that the veteran walked with a slight limp.  There 
was a bony prominence on the right knee.  He was able to 
extend to zero degrees and flex the right knee to 140 
degrees. It was also noted that extension was limited to 5 
degrees.  There was no effusion or swelling.  The right knee 
was stable medially and laterally.  Drawer sign was negative.  
The left knee had no external abnormalities.  There was no 
effusion or swelling.  It was stable medially and laterally.  
He was able to extend to zero degrees and flex the left knee 
to 140 degrees.  The diagnoses were degenerative joint 
disease of the right knee, status post meniscectomy, and 
degenerative joint disease of the left knee.  The examiner 
opined that the left knee disability was related to the right 
knee disability.  

In a January 1998 rating decision, the AOJ denied an 
increased rating for the right knee disability.  This 
disability was again recharacterized as semilunar removal of 
cartilage of the right knee with degenerative joint disease.  
The assigned disability code was 5010-5257.  The AOJ granted 
service connection for degenerative joint disease of the left 
knee and assigned a non-compensable rating under Diagnostic 
Code 5010.  

In August 1999, the veteran was afforded another VA 
examination.  At that time, he reported that he had had 
intermittent pain in his right knee as well as swelling 
following activity.  He related that he wore a brace or an 
Ace bandage when he was active.  The veteran indicated that 
he also had pain and swelling of the left knee which was 
worse on bending and squatting.  With regard to pain, on a 
scale of zero to ten, the veteran related that it was six on 
the right and four on the left.  The veteran stated that he 
could walk as much as a half mile, but his knees would swell 
afterwards.  The veteran indicated that he was not able to 
keep up at work and that he had previously retired, but was 
currently employed part-time as a bartender.  He reported 
that this employment was difficult for him at this time.  
Physical examination revealed that the veteran did not walk 
with a limp.  His right knee had a bony prominence and 
swelling.  There was no effusion.  He was able to flex to 110 
degrees and extend to 5 degrees.  His left knee did not have 
any bony prominence, swelling, or effusion.  He was able to 
flex to 140 degrees and extend to zero degrees.  Old x-rays 
revealed moderate degenerative disease on the right and mild 
degenerative joint disease on the left.  Repeated x-rays 
revealed extensive degenerative joint disease and 
chondrocalcinosis.  The diagnosis was degenerative joint 
disease of both knees, right greater than left.  With regard 
to DeLuca directives, the examiner indicated that the right 
knee excursion was 3, strength was 5, speed was 2, 
coordination was 5, and endurance was 2 to 3.  The left knee 
excursion was 5, strength was 5, speed was 3, coordination 
was 5, and endurance was 4.  The veteran described as 6/10 on 
the right and 4/10 on the left.  

In July 2002, the veteran underwent a VA examination.  At 
that time, the veteran reported that he had a limp as well as 
progressive pain in his knees, particularly on activities 
such as walking and standing as well as during cold weather.  
He related that he had stopped working as a bartender.  He 
reported that he had locking of his right knee, but no 
locking of the left knee.  He indicated that he also did not 
have instability of the left knee.  He stated that he had 
difficulty squatting and kneeling and experienced pain in 
both knees with those actions.  Physical examination revealed 
that the veteran ambulated with an antalgic gait, favoring 
his right leg.  He was able to walk rapidly in the examining 
room.  He had mild varus orientation of both knees.  The 
right knee had approximately 10 degrees of varus and the left 
knee had approximately 4 degrees of varus.  When the veteran 
stood upright, there was a 3 finger breadth between the 
medial aspects of both knees.  Right knee circumference was 
40 centimeters compared to 39 centimeters on the left knee.  
There was palpable synovial hypertrophy and some palpable 
tibial osteophytes in the right knee, greater than the left 
knee.  Range of motion testing of the right knee revealed 
that the veteran lacked 5 degrees of extension.  He was able 
to flex 115 degrees.  There was a 3-centimeter linear 
surgical scar on the medial knee which was slightly tender, 
nonadherent, and non-depressed.  There was no obvious laxity 
to collateral ligament testing.  Anterior Drawer was slightly 
positive on the right.  X-rays were reviewed and revealed 
what was listed on prior examinations.  The assessment was 
status post right knee strain with right medial meniscus 
status post right medial meniscectomy, postoperative repair 
with degenerative joint disease, tricompartmental, right 
knee; and tricompartmental degenerative joint disease left 
knee.  

The examiner further indicated that the veteran did have 
functional impairment due to pain, fluctuation of symptoms, 
and loss of joint excursion with an estimated duration of 20 
percent loss of these factors.  The veteran did not have loss 
of speed, strength, coordination, or endurance, due to 
fluctuation of symptoms.  He did have decreased endurance 
during periods of exacerbation of 20 percent of the right 
knee.  With regard to the left knee, the veteran had 
reduction in DeLuca factors due to pain, fluctuation of 
symptoms, endurance due to fluctuation of pain which was of 
the magnitude of 10 percent due to medical history and 
examination.  He had no specific loss of speed, coordination, 
or strength.  

In a September 2002 addendum, it was noted that x-rays 
revealed that there was a lesion on the fibular head.  The 
lesion likely represented a benign enchondroma or less likely 
an aneurismal bone cyst.  Both possibilities were noted to be 
benign.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  The veteran related that his 
right knee locked up and became swollen on activities.  The 
left knee also would swell.  He stated that he had pain in 
both knees and used aspirin or Advil.  He reported that he 
was no longer working.  He indicated that he stopped working 
mostly due to his knees.  The veteran reported that he could 
walk one to two blocks before pain set in and indicated that 
he could not squat or kneel without holding onto something 
for assistance in standing back up.  The veteran stated that 
walking and activities were limited due to pain in both 
knees.  


Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected right knee 
disability.

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the left knee, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the United States Court 
of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Our review reflects that the veteran's left knee 
disability has not significantly changed and that a uniform 
rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).


1.  Diagnostic Code 5257

With regard to the right knee, the veteran maintains that he 
has instability.  The competent evidence of record does not 
show that there was lateral instability on any of the 3 
examinations, objectively.  No subluxation was shown on x-
rays.  The veteran states that he has instability.  In light 
of his history, the Board accepts his statements as being 
credible that he has some right knee instability.  However, 
since specific testing of the right knee does not reveal any 
lateral instability, the Board finds that the instability is 
no more than moderate and that severe lateral instability has 
not been demonstrated.  Our review reflects that the AOJ 
based the evaluation on the presence of instability.  

With regard to the left knee, the veteran denied having any 
instability.  Likewise, no lateral instability is shown 
objectively.  Subluxation was not shown on x-ray.  

The veteran's right knee is currently rated as moderate based 
on his instability under Diagnostic Code 5010-5257.  The 
veteran does not have severe instability.  He does not have 
any subluxation.  Therefore, a higher 30 percent rating is 
not warranted.  His arthritis and limitation of motion will 
be separately rated.  

With regard to the left knee, the veteran denies instability.  
Lateral instability and subluxation are not shown in the 
competent evidence of record in that the veteran does not 
demonstrate either objectively.  The left knee disability is 
not rated based on lateral instability or subluxation.  No 
separate rating is warranted under this diagnostic code.  The 
veteran's left knee is rated based on limitation of 
motion/painful motion.  


2.  Diagnostic Codes 5010-5260 and 5010-5261

The record establishes that the AOJ assigned the veteran a 20 
percent rating for his right knee on the basis of 
instability.  The AOJ listed the diagnostic code as 5010-
5257.  It is apparent, however, that the AOJ employed 
Diagnostic Code 5257 as a basis to lump all manifestations 
together in an umbrella evaluation.  There was no separate 
rating given for limitation of motion/painful motion.  This 
was improper.  

It is clear from the record that the veteran has 
periarticular pathology of the right knee.  In addition, 
there is limited motion and painful motion.  The provisions 
of 38 C.F.R. § 4.59 establish that the veteran is entitled to 
a minimum compensable evaluation for each joint.  However, an 
evaluation in excess of 10 percent for the right knee based 
on functional impairment are not warranted.

With regard to the right knee, at worst, the veteran's 
flexion was limited to 110 degrees with pain.  The veteran's 
right knee extension, at worst, was limited to 5 degrees.  
The record demonstrates that range of motion of the right 
knee is additionally limited by the DeLuca factors of pain, 
weakness, fatigue, and lack of endurance following repeated 
use with pain having an impact on function.  

In order to warrant an evaluation in excess of 10 percent, 
the veteran must have actual limitation or the functional 
equivalent of limitation of extension to 15 degrees or the 
actual limitation of flexion or the functional equivalent of 
limitation of flexion to 30 degrees.  

Even if we accept the veteran's testimony or the most 
favorable medical evidence, nothing suggests functional 
limitation of flexion to 30 degrees or functional limitation 
of extension to 15 degrees.  Rather, the evidence reflects a 
decrease in function by 20 percent during exacerbation.  
Based upon the reported range of motion from 5 to 110 
degrees, a further reduction by 20 percent does not 
approximate either a functional restriction to 30 degrees of 
flexion or 15 degrees of extension.  

The Board accepts that the veteran has limitation of motion, 
limitation of function and painful motion.  However, the 
functional impairment remains better than limitation of 
extension to 15 degrees or limitation of flexion to 30 
degrees.  

Accordingly, with regard to the right knee, under Diagnostic 
Code 5260-5261, a 10 percent rating, but no more, is 
warranted. 

With regard to the left knee, at worst, the veteran's flexion 
was limited to 125 degrees, with pain.  The veteran's left 
leg extension is normal.  The record demonstrates that range 
of motion of the left knee is additionally limited by pain, 
weakness, fatigue, and lack of endurance following repeated 
use with pain having an impact on function.  

As noted, in order to warrant an evaluation in excess of 10 
percent, the veteran must have actual limitation or the 
functional equivalent of limitation of extension to 15 
degrees or the actual limitation of flexion or the functional 
equivalent of limitation of flexion to 30 degrees.  

Even if we accept the veteran's testimony or the most 
favorable medical evidence, nothing suggests functional 
limitation of flexion to 30 degrees or functional limitation 
of extension to 15 degrees.  Rather, with regard to the left 
knee, the evidence reflects a decrease in function by 10 
percent during exacerbation.  Based upon the reported range 
of motion from zero to 125 degrees, a further reduction by 10 
percent does not approximate either a functional restriction 
to 30 degrees of flexion or 15 degrees of extension.  

Accordingly, with regard to the left knee, under Diagnostic 
Code 5010-5261, a 10 percent rating, but no more, is 
warranted. 

The Board also notes that the most recent VA examination 
revealed a tender scar on the right knee which is related to 
his service-connected right knee disability.  A tender and 
painful scar warrants a separate 10 percent rating under 
Diagnostic Code 7804.  Although the veteran did not 
specifically mention that he had pain due to this scar, he 
has repeatedly stated that he has pain in general and 
tenderness was objectively demonstrated.  Thus, a separate 10 
percent rating is warranted for his right knee scar.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for either knee.  The evidence in 
this case fails to show that the veteran's knee disabilities 
have caused marked interference with his employment beyond 
that contemplated by the assigned ratings.  The veteran 
clearly has physical limitations due to his knee 
disabilities, however, his ratings contemplate that his level 
of impairment includes industrial impairment.  The veteran 
indicated that he stopped working "mostly" due to his 
knees.  Thus, there were other possible factors.  The 
veteran's knee disabilities have not required frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the right knee based on lateral 
instability and subluxation of that knee, but a preponderance 
of the evidence supports separate 10 percent ratings for 
limitation of motion/painful motion of the right knee as well 
as for the right knee scar.  In addition, a 10 percent rating 
is warranted for left knee limitation of motion/painful 
motion.


ORDER

An increased rating for semilunar removal of cartilage of the 
right knee with degenerative joint disease, based on lateral 
instability and subluxation is denied.  

A 10 percent rating for semilunar removal of cartilage of the 
right knee with degenerative joint disease, based on 
limitation of motion/painful motion, is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A 10 percent rating for a right knee scar is granted subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A 10 percent rating for degenerative joint disease of the 
left knee, based on limitation of motion/painful motion, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



